On February 18, 1997, the defendant, Richard Turner, Jr., was sentenced to *96Montana State Prison for a period of five (5) years for the offense of felony driving under the influence of alcohol. Defendant shall not be eligible for parole until he completes the chemical dependency program at Montana State Prison. Defendant’s conditions of parole shall include all standard conditions of parole and terms and conditions as stated in the February 18,1997judgment. That defendant shall be given credit for three (3) days in the Park County Jail.
DATED this 11th day of September, 1997.
On August 21, 1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 21st day of August, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Richard Phillips and Alternate Member, Hon. Jeff Langton
The Sentence Review Board wishes to thank Richard Lee Turner for representing himself in this matter.